EXHIBIT 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D with respect to the Common Stock of Hampshire Group, Limited dated as of September 2, 2011, and any amendments thereto signed by each of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated:September 2, 2011 BGY II, LLC By: /s/ Scott Rusczyk Name: Scott Rusczyk Title: Vice President /s/ Paul Buxbaum Paul Buxbaum /s/ David Gren David Gren YIH III, LLC By:/s/ Benjamin C. Yogel Name: Benjamin C. Yogel Title: Member of the Managing Member
